                             Case 18-21683-AJC                   Doc 46         Filed 03/05/19               Page 1 of 2
CGFD43 (10/01/16)




ORDERED in the Southern District of Florida on March 5, 2019




                                                                                                  A. Jay Cristol
                                                                                                  United States Bankruptcy Judge



                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov
                                                                                                                 Case Number: 18−21683−AJC
                                                                                                                 Chapter: 13


In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
John M Skippings
aka John McDonald Skippings
19208 NE 25 Avenue # 302
Miami, FL 33180

SSN: xxx−xx−3949




         ORDER DENYING CONFIRMATION AND DISMISSING CHAPTER 13 CASE

        This case came before the court for confirmation of a proposed chapter 13 plan. Based on the record,
it is

ORDERED as follows:

        1. Confirmation of the proposed chapter 13 plan is denied.

        2. This case is dismissed with prejudice as to the filing of any bankruptcy case in any federal
           bankruptcy court in the United States of America by the above−named debtor for 180 days
           from entry of this order, or the expiration of any prejudice period set in any previous order,
           whichever is later.




                                                                    Page 1 of 2
                         Case 18-21683-AJC               Doc 46        Filed 03/05/19   Page 2 of 2



      3. All pending motions are denied as moot.

      4. The trustee shall file a final report prior to the administrative closing of the case.

      5. (If applicable) the debtor shall immediately pay to the Clerk, U.S. Court, C. Clyde Atkins United
         States Courthouse, 301 North Miami Avenue, Room 150, Miami, FL 33128, $0.00 for the
         balance of the filing fee as required by Local Rule 1017−2(E). Any funds remaining with the
         trustee shall be applied to this balance and the trustee must dispose of any funds in
         accordance with the Bankruptcy Code, and Local Rule 1017−2(F), unless otherwise ordered
         by the court. The court will not entertain a motion for reconsideration of this order unless all
         unpaid fees are paid at the time the motion is filed.

      6. A motion to rehear, reconsider, or reinstate a dismissed case must be filed in accordance with
         the requirements of Local Rule 9013−1(E).

      7. In accordance with Local Rule 1002−1(B), the clerk of court is directed to refuse to accept for
         filing any future voluntary petitions submitted by this debtor if the refiling violates a prior order
         of the court or if the petition is accompanied by an Application to Pay Filing Fee in Installments
         and filing fees remain due from any previous case filed by the debtor.


The clerk shall serve a copy of this order on all parties of record.




                                                               ###

                                                           Page 2 of 2
